Citation Nr: 0901832	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a major depressive 
disorder. 

2.  Entitlement to an initial rating in excess of 50 percent 
for migraine headaches.

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for a disorder 
characterized by right shoulder pain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975, and from May 1978 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

As will be discussed in detail in the body of the decision, a 
claim of entitlement to service connection for a psychiatric 
disability had been previously denied by the RO in an 
unappealed 1991 decision.  Accordingly, the issue is 
appropriately characterized as set forth on the title page.  
In so finding, the Board acknowledges a November 2008 brief 
submitted by the veteran's accredited representative, 
indicating that the veteran's psychiatric disability could be 
secondary to the pain caused by his service-connected 
disabilities.  Although secondary service connection was not 
explicitly addressed in the prior final rating decision, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, 
although the veteran has raised a new theory regarding 
causation, he is nonetheless required to submit new and 
material evidence to reopen the claim of entitlement to 
service connection.

Furthermore, it is noted that the veteran had appealed the 
initial 10 percent disability evaluation assigned for his 
migraine headaches in a November 2002 rating decision.  
During the pendency of the appeal, the disability evaluation 
was increased to 50 percent, dating back to the origination 
of the claim in February 2002.  Because 50 percent 
represented the maximum benefit available for migraines, the 
RO considered the increase to constitute a complete grant of 
benefits sought on appeal.  However, subsequent 
correspondence from the veteran indicated his continued 
disagreement with the 50 percent rating.  Under these 
circumstances, the Board finds it appropriate to consider the 
migraine claim to remain in appellate status, and the instant 
decision will consider whether a higher evaluation is 
warranted under any alternate diagnostic codes.

The issues of entitlement to service connection for back and 
right shoulder disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed 1991 rating decision, the Board denied a 
claim of entitlement to service connection for a 
"psychiatric condition" to include PTSD and an immature 
personality disorder with explosive traits.  

2.  The evidence added to the record since 1991, when viewed 
by itself or in the context of the entire record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  Throughout the rating period on appeal, there is no 
demonstration of multi-infarct dementia associated with the 
veteran's migraine headaches.


CONCLUSIONS OF LAW

1.  The 1991 rating decision which denied a claim of 
entitlement to service connection for a psychiatric condition 
is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The evidence received subsequent to the 1991 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's migraine headache claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA with 
respect to this issue.

Regarding the psychiatric claim, the Board notes that in 
claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, notice letters provided to the veteran in April 
2002 and August 2004 did not satisfy the requirements under 
Kent.  Accordingly, notice was deficient and such error is 
presumed to be prejudicial.  However, the Board finds that 
the presumption of prejudice has been overcome.  Indeed, the 
statement of the case and supplemental statements of the case 
indicate the evidence required to substantiate the claim, 
namely, evidence showing that his current psychiatric 
disability is related to active service.  Although the 
specific provisions of 38 C.F.R. § 3.156 were not included, a 
reasonable person nevertheless would have understood that 
they needed to submit evidence showing a relationship between 
the current disability and active service.  As such, the 
deficient notice did not affect the essential fairness of the 
adjudication.  

It is further noted that notice regarding assignment of 
disability ratings and effective dates was provided in April 
2008, after the initial adverse determination on appeal.  
However, because the claim is denied, no rating or effective 
date will be assigned.  Therefore, any deficiency as to the 
timing of notice is moot.

Based on the foregoing, no further efforts need be undertaken 
with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Moreover, it is noted that the duty to assist 
does not include an obligation to provide an examination in 
claims involving new and material evidence, until such 
evidence is received.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  New and material evidence

In an unappealed rating decision in June 1990, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), a character disorder, and drug addiction.  
In subsequent rating decisions of July and August 1991, the 
RO denied entitlement to service connection for a 
"psychiatric condition," which included PTSD and an 
immature personality disorder with explosive traits.  The 
veteran was notified of the July and August 1991 decisions, 
but failed to perfect his appeal on the issue of entitlement 
to service connection for an acquired psychiatric disorder.  
Accordingly, those rating decisions have now become final.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final denial 
in 1991 included service treatment records, and post-service 
clinical reports.  The service treatment records reflect 
changes in attitude and personality in May 1979, but do not 
otherwise indicate manifestations of a psychiatric 
disability.  All objective examinations showed normal 
results.  The post-service records reflect treatment for 
psychiatric symptoms beginning in 1991.  At that time, a VA 
record contained a diagnosis of intermittent explosive 
disorder.  Additionally, a letter from a private mental 
health counselor showed a diagnosis of major depression 
without psychotic features.  

After reviewing the evidence then of record, as detailed in 
pertinent part above, the RO denied the claim.  It was found 
that the evidence in service reflected a personality 
disorder, which is constitutional and which therefore did not 
constitute a disability for VA compensation purposes.  
Additionally, the evidence then of record did not demonstrate 
that any current acquired psychiatric disability was incurred 
in active service.  

Evidence added to the record since the time of the last final 
rating decision in 1991 includes VA and private clinical 
records revealing continuing psychiatric complaints and 
treatment.  This evidence did not demonstrate treatment prior 
to 1991, nor did it contain any opinions of etiology.  In 
short, such evidence does not suggest that the current 
symptoms may be related to active service. 

The evidence detailed above was not previously before agency 
decisionmakers.  
Moreover, because it reflects post-service diagnoses not 
established by the evidence of record at the time of the last 
final Board decision in December 1987, it is not cumulative 
or redundant of evidence already associated with the claims 
file.  Accordingly, such evidence is found to be new under 
38 C.F.R. § 3.156(a).  

While new, the evidence added to the record subsequent to the 
last final rating decision in December 1991 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

The veteran's original claim had been denied because it was 
determined that his in-service mental/emotional symptoms were 
determined to be developmental and because the evidence 
failed to demonstrate continuity of psychiatric symptoms and 
did not otherwise contain evidence causally relating the 
post-service disability to active service.  Therefore, the 
recently submitted treatment reports merely showing present 
disability do not provide a basis for substantiating the 
claim.  Indeed, to be material in the present case, the 
evidence must tend to indicate continuity of psychiatric 
symptoms dating back to active service or a competent opinion 
at least suggesting that the current disability may be 
causally related to active service.  Such evidence was 
lacking at the time of the last final denial in 1991 and 
remains lacking at the present time.  Therefore, material 
evidence as contemplated under 38 C.F.R. § 3.156(a) has not 
here been received.  Consequently, the request to reopen the 
previously denied claim must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran's 
migraine headaches have been rated as 50 percent disability 
pursuant to Diagnostic Code 8100.  A 50 percent rating 
represents the maximum available benefit under that code 
section.  Accordingly, Diagnostic Code 8100 cannot serve as a 
basis for a higher rating here.  

The Board has also considered whether any other alternate 
diagnostic code, applied by analogy, might enable a higher 
evaluation.  In this regard, Diagnostic Code 8045, concerning 
brain disease due to trauma, affords a maximum 10 percent 
rating for purely subjective complaints such as headaches.  
Ratings in excess of 10 percent are only assignable if the 
evidence demonstrates multi-infarct dementia associated with 
brain trauma.  As the competent evidence of record fails to 
show any such dementia, a higher rating is not warranted via 
application of Diagnostic Code 8045.  Moreover, there are no 
other relevant diagnostic codes for consideration.  

In conclusion, there is no basis for an evaluation in excess 
of 50 percent for migraine headaches for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied. 

An initial rating in excess of 50 percent for migraine 
headaches is denied.


REMAND

Regarding the veteran's back claim, it is determined that 
additional development is required before the claim may be 
finally adjudicated.  Specifically, the Board notes that, 
during the veteran's second period of active military 
service, he received treatment for various low back problems, 
as well as for right shoulder pain, allegedly as the result 
of a fall.  Moreover, since the time of the veteran's 
discharge, he has experienced continued problems with his 
right shoulder and low back, to include degenerative 
joint/disc disease of the lumbar spine.  Significantly, while 
in May 2000, the veteran received treatment for what was 
described as "lumbar strain," apparently the result of having 
been hit by a garage door, in correspondence of August 2004, 
a private chiropractor indicated that, during the period from 
August 1986 to July 1995, he had treated the veteran for 
various back and right shoulder problems, which were "more 
likely than not" the result of injuries incurred during his 
service in the United States Navy.  Under the circumstances, 
the Board is of the opinion that an additional VA examination 
and medical opinion is necessary prior to a final 
adjudication of the issue of service connection for chronic 
low back and right shoulder disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for an orthopedic 
examination or examinations to determine 
the nature and severity of any low back 
and right shoulder disabilities.  The 
examiner should state whether it is at 
least as likely as not that any current 
low back or right shoulder disability is 
causally related to active service.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


